                      Case 8:18-cv-01041-GJH Document 76 Filed 12/17/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Maryland
                                                         District of __________


                     Robyn Kravitz, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-1041
          U.S. Department of Commerce, et al.                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          all defendants                                                                                                .


Date:          12/17/2018                                                                 /s/ Garrett Coyle
                                                                                         Attorney’s signature


                                                                                  Garrett Coyle (bar no. 809812)
                                                                                     Printed name and bar number
                                                                                     U.S. Department of Justice
                                                                              Civil Division, Federal Programs Branch
                                                                                           1100 L Street NW
                                                                                       Washington, DC 20005
                                                                                                Address

                                                                                      garrett.coyle@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 616-8016
                                                                                          Telephone number

                                                                                          (202) 616-8470
                                                                                             FAX number
